Citation Nr: 1404088	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-37 391	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  The RO in Houston, Texas has retained jurisdiction over the case since that time. 

The Veteran testified at a Board hearing at the Board's office in Washington, DC in November 2012.  At that hearing, his representative referred to VA treatment records (covering the period from September 2009 through August 2010) received in March 2011, and indicated that the Veteran waived his right to initial RO review of those records.

In an August 2007 statement, the Veteran raised the matter of whether new and material evidence has been received to reopen a claim of service connection for bilateral knee disability.  In the same statement he raised issues of service connection for low back and lung disorders.  The above matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A December 2004 rating decision denied service connection for psychiatric disability; the Veteran did not appeal the decision.

2.  Evidence received since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's psychiatric disability originated in service.


CONCLUSIONS OF LAW

1.  The Veteran's claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Board initially notes that VA has certain duties to notify and assist the Veteran in connection with his claim.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159 (2013).  Given the favorable disposition of his claim below, the Board finds that no further discussion of such duties is necessary.  The Board notes that in a December 2007 correspondence, prior to the rating action from which this appeal originates, VA advised the Veteran of how the initial rating and effective date for his psychiatric disorder would be determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Laws and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by credible supporting evidence.  38 C.F.R. § 3.304(f) ; Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128   (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

Under 38 C.F.R. § 3.304(f)(3), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) .

A claim for service connection for psychiatric disability generally encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Factual background

Service connection for psychiatric disability was denied in a December 2004 rating decision.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  That decision is now final. 

The evidence previously considered at the time of the December 2004 rating action included service treatment records, which are silent for any reference to psychiatric complaints or findings.  The evidence also included service personnel records establishing that the Veteran served in Germany from October 1973 to May 1975, and that his duties included serving as a Pershing Missile Crewman and Azimuth Laying Specialist.

The previously considered evidence included VA treatment records covering the period from April 2004 to October 2004.  Those records contained an April 2004 entry noting that the Veteran was referred by a Vet Center to rule out adjustment disorder.  He was psychiatrically evaluated in June 2004, at which time he reported serving at a nuclear weapons site in Europe, where he was exposed to the stress of several simulated combat alerts.  The Veteran was diagnosed as having major depressive disorder and an anxiety disorder; psychological testing supported a diagnosis of PTSD, but the examiner indicated that confirmation of the reported stressors was first required.

The evidence of record at the time of the December 2004 rating decision lastly included the report of a June 2004 evaluation of the Veteran by N.S., a social worker.  The Veteran reported to Ms. N.S. that he had felt stressed in service by his duties as a Pershing missile crewman.  He explained that he was always on alert status, and frequently participated in dry firings of missiles.  He also relayed that he was designated as the individual responsible for destroying the missiles with explosives in the event his position was overrun, and he explained in this regard that during this time, a terrorist group was operating in Europe and he feared they would strike his position.  He indicated that he had experienced anxiety and depression in service, and that these symptoms had continued since service.  Ms. N.S. diagnosed the Veteran as having PTSD with anxiety and depression.

Following the December 2004 rating decision, the Veteran has contended that the primary stressor responsible for his psychiatric impairment is the stress he was under during the 1973 Arab-Israeli war.  He has written and testified that he was serving at that time as a Pershing missile crewman, and that tensions between the United States and the Soviet Union rose to the point where he feared he would be ordered to launch nuclear missiles, with the result that he would be killed in a retaliatory strike.  

The evidence received since the December 2004 rating decision includes a May 2004 news article submitted by the Veteran describing the superpowers (namely, the United States and the Soviet Union) as "on the brink of confrontation" during the 1973 Arab-Israeli war.  Received in February 2008 was another article discussing the 1973 Arab-Israeli war, noting that the war occurred in October 1973, and that U.S. military forces world-wide were placed on "DEFCON THREE" alert at the time.  The Veteran has also submitted two "telcons" for October 1973 originating from Henry Kissinger indicating that during that conflict, the United States was going to "Def Con three alert."

The evidence added to the record since December 2004 also includes the report of an august 2004 examination report of the Veteran by Dr. W. Valverde.  The Veteran reported symptoms associated with his nuclear readiness episodes.  Dr. Valverde diagnosed the Veteran as having PTSD.

Also added to the record are VA treatment records for 2004 through 2010, which document treatment of the Veteran for PTSD and depression.  An October 2006 entry documents the Veteran's report that in October 1973 he was placed on alert and feared nuclear war would erupt, and that he was in intense fear during that time; the clinician's impression was that the Veteran had PTSD.  An October 2009 entry by a psychologist notes that the Veteran obviously feared for his life during the Arab-Israeli conflict, and felt that death was imminent when he was expecting to receive the order to launch his nuclear weapons.  The clinician diagnosed the  Veteran as having PTSD and depression.

Pertinent evidence added to the record since December 2004 lastly includes the report of an April 2008 VA fee basis examination of the Veteran.  At that time, he reported his primary stressor as the stress associated with the heightened state of alert in 1973.  The examiner indicated that the Veteran experienced intense fear, helplessness and horror from the incident, and diagnosed the Veteran as having PTSD and depressive disorder due to PTSD.

Analysis

The evidence before VA in December 2004 notably did not include a confirmed diagnosis of PTSD, or any evidence linking his psychiatric impairment to service.  The evidence added to the record since December 2004 includes several medical opinions diagnosing the Veteran as having PTSD, one opinion linking his other psychiatric impairments to the PTSD, and opinions suggesting a link between the Veteran's current psychiatric disability and the events in service.  The new evidence is clearly material, and the claim is reopened.

As to the merits of the Veteran's claim, the record shows that his treating clinicians and examining psychiatrists have diagnosed him as having PTSD.  The April 2008 examiner essentially determined that the Veteran's other psychiatric impairments were due to or part of the PTSD.

With respect the claimed event precipitating the onset of PTSD, the Board finds that the event has been corroborated.  The Veteran's service personnel records confirm that he served in a capacity involving the programming and potential launching of nuclear weapons at enemy targets.  His personnel records also show that he was serving in this capacity in Germany at the time of the Arab-Israeli war in October 1973.  Histories of the conflict on file, as well as the Kissinger "telcons" confirm that U.S. military forces were placed on a heightened state of alert in October 1973, in response to aggressive posturing by the Soviet Union.  The Board is satisfied that the Veteran in October 1973 was in a position where he reasonably believed he could be called upon to launch the nuclear missiles for which he was responsible.  The Board also finds credible the Veteran's testimony that he feared for his life during this time.

The October 2009 clinician explained that the Veteran feared for his life and believed his death was imminent during the 1973 conflict.  Although the April 2008 examiner did not explicitly come to the same conclusion, the examiner clearly suggested that the Veteran's PTSD was due to the claimed service experiences.  The Board finds that the April 2008 examiner and October 2009 clinician have linked the Veteran's current psychiatric impairment to the corroborated event in service of the heightened alert status created during the Arab-Israeli conflict, and to the fear that the event engendered in the Veteran.

Accordingly, the Board finds that the evidence is at least in equipoise, and that service connection for psychiatric disability therefore is warranted.







(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened.

Service connection for an acquired psychiatric disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


